Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-6 and 8 as amended 10 AUG. 2022, are pending and have been considered as follows; cancelled Cl. 7 may be presented without text:

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Nish US 9976296 B2 in view of Winter US 9932734 B1, and Hoffman et al. US 5953874 A (Hoffman).
As per claim 1 Nish teaches a modular decking system comprises: 
a modular component (first level L1, second level L2, FIG. 1) includes 
a frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) with 
an exterior periphery defined by an interior deck board (vertical connectors 38, FIG. 9) and an exterior deck board (26) (peripheral frame members 16, 16 FIG. 9) that are vertically disposed and fastened (fasteners 40, FIG 9) together with the interior board (vertical connectors 38, FIG. 9) offset below the exterior board (peripheral frame members 16, 16 FIG. 9) by a thickness of a deck board (vertical connectors 38, FIG. 9), 
a plurality of deck boards (vertical connectors 38, FIG. 9) forming cross members (internal frame members 20, FIG. 4) within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9), and 
a plurality of blocks (horizontal flange 56, FIG. 11) located at each corner of the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and extending to the bottom of or below the interior deck board (vertical connectors 38, FIG. 9), 
a deck includes a plurality of deck boards (deck panels 22, deck boards 24, FIG. 3) horizontally disposed within the (vertical connectors 38 and peripheral frame members 16, FIG. 9) and resting on the interior deck board (vertical connectors 38, FIG. 9) and the cross members (internal frame members 20, FIG. 4)
a screw jack (leg 42, FIG. 10) associated with each block, 
each screw jack (leg 42, FIG. 10) is disposed offset from a center (see FIG. 11) of the block (horizontal flange 56, FIG. 11) with a split nut (cap 50, locking nut 55, FIG. 10) affixed within (see FIG. 12) the block (horizontal flange 56, FIG. 11) and a threaded rod (threaded shank 54, FIG. 10) fit into the nut (cap 50, locking nut 55, FIG. 10) for movement up and down with the nut (cap 50, locking nut 55, FIG. 10) and a foot (head 48, FIG. 10) associated with a terminal end of the threaded rod (threaded shank 54, FIG. 10) for engagement with a ground surface (see "FIG. 12… a ground surface" 7:44), and 
whereby a plurality of modular components (first level L1, second level L2, FIG. 1) are joined together and leveled to form a deck surface (see FIG. 1).
Nish fails to explicitly disclose: 
5/4 inch deck boards and 4x4 inch blocks
a plurality of alignment blocks,
each alignment block is removably affixed to a bottom of the exterior periphery and extends outwardly beyond the exterior periphery to facilitate placement of modular components together in the system,
Winter teaches such a nominal size for deck boards (see "the deck board height can be 2.54 cm (i.e., 1 inch), 3.175 cm (i.e., 1.25 inches) or some other dimension of deck boards" 16:22).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish by substituting the obvious size of the deck boards as taught by Winter in order to provide a deck with a desired strength profile and because it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the 4x4 inch blocks, it has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore, a skilled artisan would teach the square blocks of Nish could be made any size —including 4x4 inch squares which would align with a commonly sized overlying deck— so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Nish in view of Winter by choosing a 4x4 inch block size. 
Hoffman teaches alignment blocks capable of use with the assembly of Nish, specifically:
a plurality of alignment blocks (pier blocks 50', 50'  FIG. 22), 
each alignment block (pier block 50' FIG. 22) is removably affixed (see "support member 30 which also passes through the central socket portion 22', as shown in FIG. 20" 5:62) to a bottom of the exterior periphery (22) and extends outwardly (see FIG. 22; note blocks extending outwardly beyond the periphery as broadly claimed) beyond the exterior periphery to facilitate placement of modular components together in the system, 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish in view of Winter by including the pier blocks which accept the pier blocks as taught by Hoffman in order to support an intermediate section of the exterior periphery between screw jacks.

As per claim 2 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 and Nish further discloses wherein the deck boards ( deck panels 22, deck boards 24, FIG. 3) and blocks are pressure treated nominal lumber. The Examiner takes official notice of the functional equivalency between deck boards of Nish, Winter, and Hoffman and pressure treated nominal lumber capable of use in creating the deck assembly as taught by Nish, Winter, and Hoffman would have been obvious to one of ordinary skill in the art in order to provide a longer lasting assembly. 

As per claim 3-4 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 Nish further discloses each modular component (first level L1, second level L2, FIG. 1) is square (see FIG. 1) but fails to explicitly disclose:
is approximately 8 foot x 8 foot; and 
is about 96 inches x 96 inches (8 foot x 8 foot) square
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also, Hobbs v. Wisconsin Power and Light Company et al., 115 USPQ 371 (CA 1957), in which the court stated that “[g]enerally, it is not invention to change size or degree of thing or of any feature or function of machine or manufacture; there is no invention where change does not involve different concept, purposes, or objects, but amounts to doing same thing substantially the same way with better results.”  See also, The Ward Machinery Company v. Wm. C. Staley Machinery Corporation, in which the court stated that “[i]mprovement resulting from change in size, proportion, or degree of element contained in prior art, no matter how desirable or useful, does not constitute patentable invention.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Nish in view of Winter and Hoffman by making the components be 8 foot x 8 foot —or 96 inches x 96 inches— to cover a larger area and because changes in size/proportion do not constitute a patentable difference.

As per claim 5 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 and Nish further discloses the deck is formed by a plurality of additional panels (support members 26 FIG. 4) including a plurality of deck boards joined together with a deck board horizontally joined to an underside of the deck boards forming the panel. Regarding the limitation of "5/4 inch" boards, it would have been obvious to substitute "5/4 inch boards" as an obvious design choice to provide a deck having a desired strength because it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As per claim 6 Nish in view of Winter and Hoffman teaches the limitation according to claim 1 Nish further discloses the screw jack (leg 42, FIG. 10) further comprises a vertical hole (see hole at 50, FIG. 10) formed within the 4 x 4 inch block and the split nut (cap 50, locking nut 55, FIG. 10) is affixed within (see FIG. 12) the lowermost end of the hole and the threaded 
rod (threaded shank 54, FIG. 10) is movable within the hole. 

As per claim 8 Nish teaches a modular decking system comprises:
a square modular component (first level L1, second level L2, FIG. 1) having a nominal dimension
which includes a frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) with an exterior periphery defined by an interior pressure treated deck board (vertical connectors 38, FIG. 9) and an exterior deck board (peripheral frame members 16, 16 FIG. 9) that are vertically disposed and fastened (fasteners 40, FIG 9) together with the interior board (vertical connectors 38, FIG. 9) offset below the exterior board (peripheral frame members 16, 16 FIG. 9) by a thickness of the deck board, 
a plurality of pressure treated deck boards forming cross members (internal frame members 20, FIG. 4) within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9), and 
a plurality of pressure treated blocks (horizontal flange 56, FIG. 11) located at each corner of the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and extending to the bottom of or below the interior deck board (vertical connectors 38, FIG. 9), 
a deck includes a plurality of pressure treated deck boards (deck panels 22, deck boards 24, FIG. 3) horizontally disposed within the frame (vertical connectors 38 and peripheral frame members 16, FIG. 9) and resting on the interior deck board (vertical connectors 38, FIG. 9) and the cross members (internal frame members 20, FIG. 4) or a plurality of panels including a plurality of pressure treated deck boards (deck panels 22, deck boards 24, FIG. 3) joined together with a pressure treated deck board (support members 26 FIG. 4) horizontally joined to an underside of the deck boards (deck panels 22, deck boards 24, FIG. 3) forming the panel, 
a screw jack (leg 42, FIG. 10) associated with each block, each screw jack (leg 42, FIG. 10) is disposed offset from a center (see FIG. 11) of the block with a split nut (cap 50, locking nut 55, FIG. 10) affixed within (see FIG. 12) the block and a threaded rod (threaded shank 54, FIG. 10) fit into the nut (cap 50, locking nut 55, FIG. 10) for movement up and down with the nut (cap 50, locking nut 55, FIG. 10) and foot (head 48, FIG. 10) associated with a terminal end of the threaded rod for engagement with a ground surface (see "FIG. 12… a ground surface" 7:44), 
a vertical hole (see hole at 50, FIG. 10) formed within the block and the split nut (cap 50, locking nut 55, FIG. 10) is affixed within (see FIG. 12) the lowermost end of the hole and the threaded rod is movable within the hole, and 
whereby a plurality of modular components (first level L1, second level L2, FIG. 1) is joined together and leveled to form a deck surface (see FIG. 1).
The Examiner takes official notice of the functional equivalency between deck boards of Nish and pressure treated nominal lumber capable of use in creating the deck assembly as taught by Nish would have been obvious to one of ordinary skill in the art in order to provide a longer lasting assembly.
Nish fails to explicitly disclose:
dimension of 8 foot x 8 foot or about 92 inch x 92 inch and 
5/4 inch boards
a plurality of 4x4 inch blocks
each alignment block is removably affixed to a bottom of the exterior periphery and extends outwardly beyond the exterior periphery to facilitate placement of modular components together in the system, 
Winter teaches such a nominal size for deck boards (see "the deck board height can be 2.54 cm (i.e., 1 inch), 3.175 cm (i.e., 1.25 inches) or some other dimension of deck boards" 16:22).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish by substituting the obvious size of the deck boards as taught by Winter in order to provide a deck with a desired strength profile and because it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the 4x4 inch blocks, it has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore, a skilled artisan would teach the square blocks of Nish could be made any size — including 4x4 inch squares which would align with a commonly sized overlying deck— so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Nish in view of Winter by choosing a 4x4 inch block size.
Hoffman teaches alignment blocks capable of use with the assembly of Nish, specifically:
a plurality of alignment blocks (pier blocks 50', 50'  FIG. 22), 
each alignment block (pier block 50' FIG. 22) is removably affixed (see "support member 30 which also passes through the central socket portion 22', as shown in FIG. 20" 5:62) to a bottom of the exterior periphery (22) and extends outwardly (see FIG. 22; note blocks extending outwardly beyond the periphery as broadly claimed) beyond the exterior periphery to facilitate placement of modular components together in the system, 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nish in view of Winter by including the pier blocks which accept the pier blocks as taught by Hoffman in order to support an intermediate section of the exterior periphery between screw jacks.

Response to Arguments
Applicant's arguments filed 10 AUG. 2022 have been fully considered but they are not persuasive.
As per the argument (p. "-8-"):
It is clear that Nish's frame does not have 'an exterior periphery defined by two deck boards vertically disposed and fastened together. It is clearly evident from Nish's Figure 6 that its periphery is not "defined by two deck boards ... fastened together." This difference is material because it reduces the cost of the inventive unit by reducing the number board's necessary to assemble the claimed 'modular component,' note instant publication, paragraph 3.
the Examiner submits the cited embodiment of FIG. 9 makes clear two boards —which are identified as "system of FIG. 1, as viewed along the line C-C" where characters C-C are shown to be on "the periphery" of L1 and L2— are fastened together, as broadly claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3635                                                                                                                                                                                                        


/JJS/

/JAMES M FERENCE/Primary Examiner, Art Unit 3635